Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 29 March 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington Mar. 29. 08.
                  
                  I recieved yesterday yours of the 25th. and have also to acknolege that of the 18th. you ask whether the pen which is not to wear out is made of glass? No.—guess again. I am glad to hear you expect a family of Bantams. take good care of them. is it not best to put the hen into a tobacco stick coop, in & round which the chickens will always stay. the properest way to make an et-caetera is thus &c. can you guess why? if you cannot, call Jefferson to your aid. our newspapers are so barren that I have been obliged to go to Paris for a piece of poetry for you, or at least to a Paris paper. I must here close, being under an attack of periodical head-ach. it began on Friday last. Sunday it was severe. yesterday more moderate, so that I hope it is on the wane. about an hour in the morning is all the time I have to write in the day. I have given you a part of that. I have kissed this paper, which James must take off with his lips. there is one also for your Mama, yourself and sisters. I bless you all. Adieu.
                  
                     Th: Jefferson 
                     
                  
               